UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-31922 TEMPUR-PEDIC INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 33-1022198 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1713 Jaggie Fox Way Lexington, Kentucky 40511 (Address, including zip code, of principal executive offices) Registrant’s telephone number, including area code: (800) 878-8889 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerxAccelerated fileroNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes¨No x The number of shares outstanding of the registrant’s common stock as of October 31, 2007 was75,140,352shares. 1 TABLE OF CONTENTS Page Special Note Regarding Forward-Looking Statements 3 PART I. FINANCIAL INFORMATION ITEM1. Financial Statements Condensed Consolidated Statements of Income 4 Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 32 ITEM4. Controls and Procedures 33 PART II. OTHER INFORMATION ITEM1. Legal Proceedings 34 ITEM1A. Risk Factors 35 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 37 ITEM3. Defaults upon Senior Securities 37 ITEM4. Submission of Matters to a Vote of Security Holders 37 ITEM5. Other Information 37 ITEM6. Exhibits 38 Signatures 39 2 Table of Contents Special Note Regarding Forward-Looking Statements This quarterly report on Form 10-Q, including the information incorporated by reference herein, contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which include information concerning our plans, objectives, goals, strategies, future events, future revenues or performance, capital expenditures, the impact of the adoption of recently issued accounting pronouncements,the putative securities class action lawsuits, related and other lawsuits and pending tax assessments, statements relating to the impact of initiatives to accelerate growth, expand market share, maintain costs and improve manufacturing productivity, the rollout and market acceptance of new products, increase in brand awareness, growth in international sales, the renewal of our advertising campaign, the conversion of our operations in Austria and Australia to wholly-owned subsidiaries, our new manufacturing facility in New Mexico, our growth in stand-alone pillow sales, the existence and realization of our net operating losses, and the impact of the cash dividend and stock repurchase program and other information that is not historical information. Many of these statements appear, in particular, under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in ITEM2 of Part I of this report. When used in this report, the words “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes” and variations of such words or similar expressions are intended to identify forward-looking statements. These forward-looking statements are based upon our current expectations and various assumptions. There can be no assurance that we will realize our expectations or that our beliefs will prove correct. There are a number of risks and uncertainties that could cause our actual results to differ materially from the forward-looking statements contained in this report. Important factors that could cause our actual results to differ materially from those expressed as forward-looking statements are set forth in this report, including under the heading “Risk Factors” under ITEM 1A ofPart II of this report and under the heading “Risk Factors” under Item IA of Part I of our annual report on Form 10-K. There may be other factors that may cause our actual results to differ materially from the forward-looking statements. All forward-looking statements attributable to us apply only as of the date of this report and are expressly qualified in their entirety by the cautionary statements included in this report. Except as may be required by law, we undertake no obligation to publicly update or revise any of the forward-looking statements, whether as a result of new information, future events, or otherwise. When used in this report, except as specifically noted otherwise, the term “Tempur-Pedic International” refers to Tempur-Pedic International Inc. only, and the terms “Company,” “we,” “our,” “ours” and “us” refer to Tempur-Pedic International Inc. and its consolidated subsidiaries. 3 Table of Contents FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net sales $ 294,094 $ 240,917 $ 817,768 $ 688,465 Cost of sales 152,484 124,894 423,930 354,672 Gross profit 141,610 116,023 393,838 333,793 Selling and marketing expenses 48,830 41,827 144,630 127,230 General and administrative expenses 23,628 19,235 68,497 55,521 Research and development expenses 1,603 1,240 4,278 3,031 Operating income 67,549 53,721 176,433 148,011 Other expense, net Interest expense, net (8,261 ) (6,728 ) (21,394 ) (17,402 ) Loss on extinguishment of debt — — (126 ) — Other expense, net (33 ) (183 ) (410 ) (142 ) Total other expense (8,294 ) (6,911 ) (21,930 ) (17,544 ) Income before income taxes 59,255 46,810 154,503 130,467 Income tax provision 20,437 17,947 52,974 48,599 Net income $ 38,818 $ 28,863 $ 101,529 $ 81,868 Earnings per common share: Basic $ 0.50 $ 0.35 $ 1.25 $ 0.96 Diluted $ 0.49 $ 0.34 $ 1.22 $ 0.92 Cash dividend per common share $ 0.08 — $ 0.22 — Weighted average common shares outstanding: Basic 77,725 82,946 81,522 85,533 Diluted 79,173 85,681 83,069 88,666 See accompanying Notes to Condensed Consolidated Financial Statements. 4 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) September 30, 2007 December 31, 2006 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 23,580 $ 15,788 Accounts receivable, net 165,735 142,059 Inventories 82,065 61,736 Prepaid expenses and other current assets 13,053 8,002 Income taxes receivable — 588 Deferred income taxes 9,566 9,383 Total Current Assets 293,999 237,556 Property, plant and equipment, net 208,140 215,428 Goodwill 198,623 198,207 Other intangible assets, net 69,014 70,826 Deferred financing costs and other non-current assets, net 4,044 3,649 Total Assets $ 773,820 $ 725,666 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ 64,880 $ 51,220 Accrued expenses and other 74,364 61,050 Income taxes payable 15,751 — Current portion of long-term debt 282 19,497 Total Current Liabilities 155,277 131,767 Long-term debt 555,805 341,635 Deferred income taxes 34,294 38,536 Other non-current liabilities 330 380 Total Liabilities 745,706 512,318 Commitments and contingencies—see Note 7 Stockholders’ Equity: Common stock—$.01 par value; 300,000 shares authorized; 99,215 shares issued as of September 30, 2007 and December 31, 2006 992 992 Additional paid in capital 280,638 264,709 Retained earnings 207,797 140,608 Accumulated other comprehensive income 11,586 3,992 Treasury stock, at cost; 24,110 and 15,993 shares as of September 30, 2007 and December 31, 2006, respectively (472,899 ) (196,953 ) Total Stockholders’ Equity 28,114 213,348 Total Liabilities and Stockholders’ Equity $ 773,820 $ 725,666 See accompanying Notes to Condensed Consolidated Financial Statements. 5 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 101,529 $ 81,868 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 25,326 18,640 Amortization of deferred financing costs 719 1,479 Loss on extinguishment of debt 126 — Amortization of stock-based compensation 5,081 2,672 Provision for doubtful accounts 4,541 2,813 Deferred income taxes (3,101 ) (2,479 ) Foreign currency adjustments 661 243 Loss on sale of equipment 101 207 Changes in operating assets and liabilities: Accounts receivable (22,585 ) (23,696 ) Inventories (14,228 ) 18,545 Prepaid expenses and other current assets (5,035 ) 725 Accounts payable 10,250 5,351 Accrued expenses and other 10,636 3,986 Income taxes 25,864 28,926 Excess tax benefit from stock-based compensation (10,025 ) (6,189 ) Net cash provided by operating activities 129,860 133,091 CASH FLOWS FROM INVESTING ACTIVITIES: Payments for trademarks and other intellectual property (636 ) (699 ) Purchases of property, plant and equipment (8,181 ) (24,159 ) Acquisition of businesses, net of cash (5,756 ) — Proceeds from sale of equipment 135 83 Net cash used by investing activities (14,438 ) (24,775 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from long-term revolving credit facility 347,547 152,000 Repayments of long-term revolving credit facility (119,293 ) (55,000 ) Repayments of long-term debt (45,416 ) (70,622 ) Proceeds from issuance of Series A Industrial Revenue Bonds 15,385 — Repayments of Series A Industrial Revenue Bonds (5,765 ) (3,840 ) Proceeds from exercise of stock options 8,078 3,401 Excess tax benefit from stock based compensation 10,025 6,189 Treasury stock repurchased (299,998 ) (144,000 ) Dividends paid to stockholders (17,895 ) — Payments for deferred financing costs (1,530 ) (698 ) Net cash used by financing activities (108,862 ) (112,570 ) NET EFFECT OF EXCHANGE RATE CHANGES ON CASH 1,232 1,652 Increase/(Decrease) in cash and cash equivalents 7,792 (2,602 ) CASH AND CASH EQUIVALENTS, beginning of period 15,788 17,855 CASH AND CASH EQUIVALENTS, end of period $ 23,580 $ 15,253 Supplemental cash flow information: Cash paid during the period for: Interest $ 19,243 $ 23,560 Income taxes, net of refunds $ 30,946 $ 22,663 See accompanying Notes to Condensed Consolidated Financial Statements. 6 Table of Contents TEMPUR-PEDIC INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except per share amounts) (1) Summary of Significant Accounting Policies (a) Basis of Presentation and Description of Business—Tempur-Pedic International Inc., a Delaware corporation, together with its subsidiaries is a U.S.-based, multinational company. The term “Tempur-Pedic International” refers to Tempur-Pedic International Inc. only, and the term “Company” refers to Tempur-Pedic International Inc. and its consolidated subsidiaries. The Company manufactures, markets, and sells pillows, mattresses, and other related products. The Company manufactures essentially all its pressure-relieving TEMPUR® products at three manufacturing facilities, with one located in Denmark and two in the U.S. The Company has sales distribution subsidiaries operating in the U.S., Europe, and Asia Pacific and has third party distribution arrangements in certain other countries where it does not have subsidiaries. The Company sells its products through four sales channels: Retail, Direct, Healthcare, and Third party. The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X and do not include all of the information and disclosures required by generally accepted accounting principles in the United States (U.S. GAAP) for complete financial statements. Accordingly, these unaudited Condensed Consolidated Financial Statements should be read in conjunction with the consolidated financial statements of the Company and related footnotes for the year ended December 31, 2006, included in the Company’s Annual Report on Form 10-K. The balance sheet as of December 31, 2006 has been derived from the audited consolidated financial statements as of that date but does not include all of the information and footnotes required by U.S. GAAP for complete financial statements. The results of operations for the interim periods are not necessarily indicative of results of operations for a full year. It is the opinion of management that all necessary adjustments for a fair presentation of the results of operations for the interim periods have been made and are of a recurring nature unless otherwise disclosed herein. (b) Reclassifications—Certain prior period amounts have been reclassified to conform to the 2007 presentation including the presentation of Selling and marketing expenses and General and administrative expenses in the Condensed Consolidated Statements of Income and the presentation of Accounts payable and Accrued expenses and other in the Condensed Consolidated Balance Sheets and the Condensed Consolidated Statements of Cash Flows. These changes do not materially affect previously reported subtotals within the Condensed Consolidated Financial Statements for any previous period presented. (c) Basis of Consolidation—The accompanying financial statements include the accounts of Tempur-Pedic International and its subsidiaries. All subsidiaries are wholly owned. Intercompany balances and transactions have been eliminated. (d) Use of Estimates—The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. (e) Foreign Currency Translation—Assets and liabilities of non-U.S. subsidiaries, whose functional currency is the local currency, are translated at period-end exchange rates. Income and expense items are translated at the average rates of exchange prevailing during the period. 7 Table of Contents (f) Financial Instruments and Hedging—Derivative financial instruments are used within the normal course of business and are used to manage foreign currency exchange rate risk. These instruments are short term in nature and are subject to fluctuations in foreign exchange rates and credit risk. Credit risk is managed through the selection of sound financial institutions as counterparties. The changes in fair market value of foreign exchange derivatives are recognized through earnings. The carrying value of Cash and cash equivalents, Accounts receivable, and Accounts payable approximate fair value because of the short-term maturity of those instruments. Borrowings under the 2005 Senior Credit Facility (as defined in Note (4)(b)) and under the Industrial Revenue Bonds (as defined in Note (4)(c)) are at variable interest rates and accordingly their carrying amounts approximate fair value. (g) Cash and Cash Equivalents—Cash and cash equivalents consist of all investments with initial maturities of three months or less. (h) Inventories—Inventories are stated at the lower of cost or market, determined by the first-in, first-out method, and consist of the following: September 30, 2007 December 31, 2006 Finished goods $ 56,348 $ 41,847 Work-in-process 7,739 6,395 Raw materials and supplies 17,978 13,494 $ 82,065 $ 61,736 (i) Long Lived Assets—In accordance with Statement of Financial Accounting Standards (SFAS) 144, “Accounting for the Impairment or Disposal of Long-lived Assets,” long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of long-lived assets is assessed by a comparison of the carrying amount of the asset to the estimated future undiscounted net cash flows expected to be generated by the asset. If estimated future undiscounted net cash flows are less than the carrying amount of the asset or group of assets, the asset is considered impaired and an expense is recorded in an amount required to reduce the carrying amount of the asset to its then fair value. (j) Goodwill and Other Intangible Assets—SFAS 142, “Goodwill and Other Intangible Assets” requires that intangible assets with estimable useful lives be amortized over their respective estimated useful lives to their estimated residual values and reviewed for impairment in accordance with SFAS 144. The Company performs an annual impairment test on all existing goodwill and other indefinite-life intangibles in the fourth quarter of each year. The Company performed the annual impairment test in the fourth quarter of 2006 on all existing goodwill and certain other intangible assets and no impairment existed as of December 31, 2006. If facts and circumstances lead the Company’s management to believe the existing goodwill or certain other intangible assets may be impaired, the Company will evaluate the extent to which the related cost is recoverable by comparing the future undiscounted cash flows estimated to be associated with that asset to the asset’s carrying amount and write-down that carrying amount to fair value to the extent necessary. 8 Table of Contents The following table summarizes information relating to the Company’s Other intangible assets: September 30, 2007 December 31, 2006 Useful Gross Net Gross Net Lives Carrying Accumulated Carrying Carrying Accumulated Carrying (Years) Amount Amortization Amount Amount Amortization Amount Unamortized indefinite life intangible assets: Trademarks $ 55,000 $ — $ 55,000 $ 55,000 $ — $ 55,000 Amortized intangible assets: Technology 10 $ 16,000 $ 7,867 $ 8,133 $ 16,000 $ 6,667 $ 9,333 Patents & Other Trademarks 5-20 10,780 7,405 3,375 10,105 6,470 3,635 Customer database 5 4,853 4,228 625 4,200 3,500 700 Foam formula 10 3,700 1,819 1,881 3,700 1,542 2,158 Total $ 90,333 $ 21,319 $ 69,014 $ 89,005 $ 18,179 $ 70,826 Amortization expense relating to intangible assets for the Company was $1,063 and $1,021 for the three months ended September 30, 2007 and September 30, 2006, respectively. For the nine months ended September 30, 2007 and September 30, 2006 amortization expense relating to intangible assets was $3,140 and $3,049, respectively. The changes in the carrying amount of Goodwill for the nine months ended September 30, 2007are as follows: Balance as of December 31, 2006 $ 198,207 Goodwill acquired during the period 2,188 Foreign currency translation adjustments and other (1,772 ) Balance as of September 30, 2007 $ 198,623 Goodwill as of September 30, 2007 and December 31, 2006 has been allocated to the Domestic and International segments as follows: September30, 2007 December 31, 2006 Domestic $ 89,929 $ 89,929 International 108,694 108,278 $ 198,623 $ 198,207 On September 3, 2007, the Company acquired the rights to sell its products in the Australian market as well as certain assets of its Australian third party distributor. The total purchase price was approximately $4,800. The assets purchased were initially valued at approximately $2,900 and include inventory and fixed assets,among other assets. The remainder of the purchase price was allocated to Goodwill. As a Third-party distributor, for the eight months ended August 31, 2007 Australia contributed approximately $2,500 in Net sales and for the full year 2006, Australia contributed approximately $3,500 in Net sales. On January 1, 2007, the Company acquired its third-party distributor in Austria for approximately $1,000. 9 Table of Contents (k) Accrued Sales Returns—Estimated sales returns are provided at the time of sale based on historical sales channel return rates. The return rates are typically lower within the Retail channel as compared to the Direct channel. Estimated future obligations related to these returns are provided by a reduction of sales in the period in which the revenue is recognized. The Company allows product returns up to 120 days following a sale through certain sales channels and on certain products. Accrued sales returns are included in Accrued expenses and other in the accompanying Condensed Consolidated Balance Sheets. The Company had the following activity for sales returns from December 31, 2006 to September 30, 2007: Balance as of December 31, 2006 $ 5,883 Amounts accrued 33,935 Returns charged to accrual (33,676 ) Balance as of September 30, 2007 $ 6,142 (l) Warranties—The Company provides a 20-year warranty for U.S. sales and a 15-year warranty for non-U.S. sales on mattresses, each prorated for the last 10 years. The Company also provides a 2-year to 3-year warranty on pillows. Estimated future obligations related to these products are provided by charges to operations in the period in which the related revenue is recognized. Warranties are included in Accrued expenses and other in the accompanying Condensed Consolidated Balance Sheets. The Company had the following activity for warranties from December 31, 2006 to September 30, 2007: Balance as of December 31, 2006 $ 2,903 Amounts accrued 2,546 Warranties charged to accrual (2,170 ) Balance as of September 30, 2007 $ 3,279 The New Mexico manufacturing facility has successfully completed the start-up phase of production. During the start-up phase, the Company was accruing for potential incremental warranty charges. As the start-up phase is complete and the facility’s quality is meeting or exceeding the Company’s standards, the Company has ceased accruing for potential start-up phase warranty matters. 10 Table of Contents (m) Income Taxes—Deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The Company is regularly under audit by tax authorities around the world. The Company accounts for uncertain foreign and domestic tax positions as required by Financial Accounting Standards Board (FASB) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48) according to the facts and circumstances in the various regulatory environments. (n) Accumulated Other Comprehensive Income—The adjustment resulting from translating the financial statements of foreign subsidiaries is included in Accumulated other comprehensive income, a component of Stockholders’ Equity. Foreign currency transaction gains and losses are reported in results of operations. As of September 30, 2007, Accumulated other comprehensive income consists solely of $11,586 in foreign currency translation adjustments. The change in Accumulated other comprehensive income for the nine months ended September 30, 2007 is $7,594. (o) Revenue Recognition—Sales of products are recognized when the products are shipped to customers and the risks and rewards of ownership are transferred. The Company extends credit based on the creditworthiness of its customers.No collateral is required on sales made in the normal course of business. The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable. The Company determines the allowance based on historical write-off experience. The Company regularly reviews the adequacy of its allowance for doubtful accounts. Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. The allowance for doubtful accounts included in Accounts receivable, net in the accompanying Condensed Consolidated Balance Sheets were $7,672 and $6,114 as of September 30, 2007 and December 31, 2006, respectively. The Company reflects all amounts billed to customers for shipping and handling in Net sales and the costs incurred from shipping and handling product in Cost of sales. Amounts included in Net sales for shipping and handling were approximately $2,745 and $2,437 for the three months ended September 30, 2007 and September 30, 2006, respectively.For the nine months ended September 30, 2007 and September 30, 2006 amounts included in Net sales for shipping and handling were approximately $8,370 and $8,093, respectively. Amounts included in Cost of sales for shipping and handling were approximately $21,767 and $18,977 for the three months ended September 30, 2007 and September 30, 2006, respectively. Amounts included in Cost of sales for shipping and handling were approximately $61,429 and $53,790 for the nine months ended September 30, 2007 and September 30, 2006, respectively. (p) Advertising Costs—The Company expenses advertising costs as incurred except for production costs and advance payments, which are deferred and expensed when advertisements run for the first time. Direct response advance payments are deferred and are amortized over the life of the program. (q) Treasury Stock—The Board of Directors may authorize share repurchases of the Company’s common stock (Share Repurchase Authorizations). Share repurchases under these authorizations may be made through open market transactions, negotiated purchase or otherwise, at times and in such amounts as the Company, and a committee of the Board, deem appropriate. Shares repurchased under Share Repurchase Authorizations are held in treasury for general corporate purposes, including issuances under various employee stock option plans. Treasury shares are accounted for under the cost method and reported as a reduction of Stockholders’ equity. Share Repurchase Authorizations may be suspended, limited or terminated at any time without notice. (r) Stock-Based Compensation—The Company adopted SFAS 123R, “Share-Based Payment” (SFAS 123R) on January1, 2006 using the modified prospective method for the transition.SFAS 123R requires compensation expense relating to share-based payments be recognized in the financial statements. The cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the vesting period of the equity award. Prior to the adoption of SFAS 123R, the Company presented all tax benefits of deductions resulting from the exercise of stock options as operating cash flows in the Statement of Cash Flows. SFAS 123R requires the cash flows resulting from the tax benefits resulting from tax deductions in excess of the compensation cost recognized for those options (excess tax benefits from stock-based compensation) to be classified as financing cash flows. 11 Table of Contents (2) Recently Issued Accounting Pronouncements In September2006, the FASB issued SFAS157, “Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value in U.S. GAAP, and expands disclosure about fair value measurements. The Company is evaluating the potential impact of adopting SFAS 157, which is effective for fiscal years beginning after November 15, 2007. In February 2007, the FASB issued SFAS 159, “The Fair Value Option for Financial Assets and Financial Liabilities–including an amendment to FASB No. 115” (SFAS 159) which permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. The Company is evaluating the potential impact of adopting SFAS 159, which is effective for fiscal years beginning after November 15, 2007. (3) Property, Plant and Equipment Property, plant and equipment, net consisted of the following: September 30,2007 December31,2006 Land and buildings $ 122,659 $ 75,005 Machinery and equipment 179,513 111,024 Construction in progress 6,869 104,824 309,041 290,853 Total accumulated depreciation (100,901) (75,425) $ 208,140 $ 215,428 Construction in progress includes capitalized interest costs of $0 and $7,879 as of September 30, 2007 and December 31, 2006, respectively, in connection with the construction of assets in 2006. Upon substantial completion of the construction phase of the Albuquerque, New Mexico manufacturing facility in January, 2007 the Company ceased capitalizing interest costs incurred for this project. Additionally, Construction in progress includes $1,893 and $756 that is also included in Accounts payable as of September 30, 2007 and December 31, 2006, respectively.These amounts have been excluded from Cash flows from investing activities in the Condensed Consolidated Statements of Cash Flows in their respective periods. (4) Long-term Debt (a)Long-term Debt—Long-term debt for the Company consisted of the following: 12 Table of Contents September 30, 2007 December31, 2006 2005 Senior Credit Facility: Foreign Term Loan , payable to lenders, interest at Index Rate or LIBOR plus margin (4.78% as of December 31, 2006) $ — $ 43,337 Foreign Long-Term Revolving Credit Facility payable to lenders, interest at IndexRate or LIBOR plus applicable margin (5.57% and 5.82%atSeptember 30, 2007 andDecember 31, 2006, respectively) commitment through and due June 8,2012 — 14,733 Domestic Long-Term Revolving Credit Facility payable to lenders, interest at Index Rate or LIBOR plus applicable margin (6.53% and 6.41% as of September 30, 2007 and December 31, 2006, respectively), commitment through and due June 8, 2012 497,000 253,500 2005 Industrial Revenue Bonds: Variable Rate Industrial Revenue Bonds Series 2005A, interest rate determined by remarketing agent not to exceed the lesser of (a) the highest rate under state law or (b) 12% per annum (5.61% and 5.53% as of September 30, 2007 and December 31, 2006, respectively), interest due monthly through and due September 1, 2030 57,785 48,165 Other: Mortgage payable to a bank, secured by certain property, plant and equipment and other assets, bearing fixed interest at 4.0% to 5.1% 1,302 1,397 556,087 361,132 Less: Current portion (282 ) (19,497 ) Long-term debt $ 555,805 $ 341,635 (b)Secured Credit Financing—On October18, 2005, the Company entered into a credit agreement (2005 Senior Credit Facility) with a syndicate of banks. On February 8, 2006 and on December 13, 2006 the Company entered into amendments to its 2005 Senior Credit Facility, which increased availability, adjusted one financial covenant and added an option to increase the Domestic Revolver by an additional $50,000 at the discretion of the Company. On February 22, 2007, the Company exercised the option to increase the Domestic Revolver by an additional $50,000. On June 8, 2007, the Company entered into an amendment to its 2005 Senior Credit Facility (Amendment No. 3), which increased availability, extinguished the foreign term loan, eliminated the requirement to reduce the domestic revolver commitment by $3,000 each quarter, added an option to increase the Domestic Revolver by an additional $100,000, eliminated the quarterly redemption of the Industrial Revenue Bonds (as defined below) and adjusted certain covenants. In addition, the maturity date of the 2005 Senior Credit Facility was extended from October 18, 2010 to June 8, 2012. In conjunction with Amendment No. 3, the Company wrote-off $126 of deferred financing fees which were previously capitalized. On August 6, 2007, the Company exercised the option to increase the Domestic Revolver by an additional $100,000. The 2005 Senior Credit Facility, as amended, consists of domestic and foreign credit facilities that provide for the incurrence of indebtedness up to an aggregate principal amount of $640,000. The domestic credit facility is a five-year, $590,000 revolving credit facility (Domestic Revolver). The foreign credit facility is a five-year $50,000 revolving credit facility (Foreign Revolver). Both credit facilities bear interest at a rate equal to the 2005 Senior Credit Facility’s applicable margin, as determined in accordance with a performance pricing grid set forth in Amendment No. 3, plus one of the following indexes: LIBOR and for U.S. dollar-denominated loans only, a base rate. The base rate of U.S. dollar-denominated loans are defined as the higher of either the Bank of America prime rate or the Federal Funds rate plus .50%. The Company also pays an annual facility fee on the total amount of the 2005 Senior Credit Facility. The facility fee is calculated based on the consolidated leverage ratio and ranges from .125% to .25%. 13 Table of Contents The 2005 Senior Credit Facility is guaranteed by Tempur-Pedic International, as well as certain other subsidiaries of Tempur-Pedic International, and is secured by certain fixed and intangible assets of Dan Foam ApS and substantially all the Company’s U.S. assets. The 2005 Senior Credit Facility contains certain financial covenants and requirements affecting the Company, including a consolidated interest coverage ratio and a consolidated leverage ratio. The Company was in compliance with all covenants as of September 30, 2007. At September 30, 2007, the Company had a total of $640,000 of long-term revolving credit facilities under the 2005 Senior Credit Facility, which was comprised of the $590,000 Domestic Revolver and the $50,000 Foreign Revolver (collectively, the Revolvers). The Revolvers provide for the issuance of letters of credit which, when issued, constitute usage and reduce availability under the Revolvers. The aggregate amount of letters of credit outstanding under the Revolvers was $67,541 at September 30, 2007. Aftergiving effect to letters of credit and $497,000 in borrowings under the Domestic Revolver, total availability under the Revolvers was $75,459 at September 30, 2007. (c)
